CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas, wherein The Toledo & Indiana Ry. Co. was plaintiff and the Village of Stryker was defendant. The parties made a contract by -Which the Railway Co. agreed to furnish the village with electric current at the rate of 4 cents per kilowatt. Later in 1915, the Ptiblic Utilities Commission fixed the rate of eleqtric current which the Railway Co., furnished at a price less than 4 cents per killowatt. Thereafter from 1915 to 1920, the Railway Co. presented bills regularly to the Village at the rate fixed by the Public Utilities Commission. In 1920 the Railway Co., announced that the bills had been sent- to the Village at the lesser rate by mistake and thereafter sent bills to the Village at the rate of 4 cents per killowatt, which the Village paid. The Railway Co. brought this action to recover the difference caused by mistake .between the years 1915 and 1920. At the close of the evidence, both parties moved for a direct verdict, whereupon the court directed a verdict for the Visage. The Railway Co. prosecuted error. Held:
The Public Utilities Commission had full power to fix the rates at which the Railway Co. should furnish current and the ruling of the Commission superseded any different terms in the private contract made between the parties. The Railway Co. therefore collected between the years 1915 and 1920, the full amount to which it was lawfully entitled, and the judgment in favor of the Village is affirmed.